Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148296                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  NATIONAL FIRE INSURANCE COMPANY                                                                                    Justices
  OF HARTFORD, Subrogee of PIONEER
  CONSTRUCTION COMPANY, UNION
  SQUARE DEVELOPMENT, INC., and
  PARKLAND INVESTMENTS, INC.,
           Plaintiff-Appellant,
  v                                                                SC: 148296
                                                                   COA: 311103
                                                                   Kent CC: 09-000918-CK
  KOSTERS & DEVRIES, INC.,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 5, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2014
           d0519
                                                                              Clerk